NUMBER 13-15-00219-CV

                               COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


    IN RE NATIONAL LLOYDS INSURANCE COMPANY, WARDLAW
        CLAIMS SERVICE, INC., AND IDEAL ADJUSTING, INC.


                         On Petition for Writ of Mandamus.


                                      ORDER
              Before Justices Garza, Benavides, and Longoria
                             Per Curiam Order

       Relators, National Lloyds Insurance Company, Wardlaw Claims Service Inc., and

Ideal Adjusting, Inc., filed a petition for writ of mandamus in the above cause on May 12,

2015. Through this original proceeding, relators seek to compel the trial court to vacate

its April 29, 2015 order compelling relators to respond to discovery requests pertaining to

their attorney’s fees.

       The Court requests that the real parties in interest, Martin Almaguer, Maricela A.

Almaguer, Kelly Dizdar, Mark Dizdar, Dizdar Development, Danny Garcia, Yvonne S.
Garcia, Alfredo Ortiz Rodriguez, Alicia M. Rodriguez, or any others whose interest would

be directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of ten days from the date of this order. See TEX. R. APP. P.

52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                         PER CURIAM

Delivered and filed the
19th day of May, 2015.




                                                  2